Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. Applicant's amendment, filed 08/10/22 is acknowledged.

 Claims  1, 3-24  are pending. 


2. Claims 18, 19 and   21-23  are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1, 3-17, 20 and 24  read on a method of producing CD8cytotoxic T lymphocytes are under consideration in the instant application



3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1, 3-17, 20 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20160194375,  US Patent 10660915, US Patent Application 20110236362, US Patent Application 20190300591 and US Patent Application 20120142109 for the same reasons set forth in the previous Office Action, mailed on 04/15/22.

Applicants arguments filed on 08/10/22 have bee3n fully considered but have not been found convincing.

 Applicant asserts that: (i) as amended claims 1 now recited a method of producing CD8 cytotoxic T lymphocyte consisting essentially of the recited steps (a) and (b).
None of the prior art references teach or suggest a method consisting essentially of culturing CD4+Cd8+ double-positive T cells. (ii) US Patent ‘375 is related to culturing T scm and not CD4/CD8 double positive T cells.

As initial matter it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). ( see MPEP 2111.03).

It is  further noted that the term “optionally” in amended claim 1 is interpreted  as claim 1 does not have step (b). 

In addition,  that the instant claims are rejected  under 35 U.S.C. 103 not under 35 U.S.C 102. It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007). 

With regards to Applicant’s comments that US Patent ‘375 is related to culturing T scm and not CD4/CD8 double positive T cells. 

As is evidence from US Patent Application 20180362927 and US Patent 10660915  it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed that CD4/CD8 double positive T cells can be obtained from Tscm  by culturing said cells in the culture medium comprising  IL-7.  Thus it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the same culture medium comprising Il-7 to induce obtaining CD4/CD8 double-positive T cells from Tscm 
to with a reasonable expectation of success because the prior art suggests CD4/CD8 double-positive T cells can be obtained from Tscm.  Moreover, it is noted that the instant Specification also disclosed that double positive CD4+CD8 T cells can be induced from pluripotent stem cells.

As has been stated previously, US Patent Application ’ 375 teaches a method of producing cytotoxic T cells comprising culturing T scm  cells in the culture medium comprising IL-7 and anti-CD3 antibody ( see entire document, paragraphs 0092 in particular).

US Patent Application ’ 375 teaches does not explicitly teach culturing CD4+ CD8 T cells in the culture medium comprising IL-21 , Flt3 ligand , Notch ligand and fibronectine fragment.

US Patent  915 teaches a method of producing cytotoxic T cells comprising culturing CD4+ CD8+ T cells in the culture medium comprising IL-7 , FLT3 ligand( see entire document, paragraphs 12, 23, 39 in particular).

US Patent Application ‘362 teaches a method of producing cytotoxic T cells comprising culturing CD4+ and CD8+ T cells in the culture medium comprising IL-7 , Notch ligand and FLT3 ligand( see entire document, paragraphs 0039, 0086, and 0098 in particular).

US Patent Application ‘591 teaches a method of producing cytotoxic T cells comprising culturing CD4+ and CD8+ T cells in the culture medium comprising IL-7  and IL-21( see entire document, paragraphs 0005, 0006,  in particular).

US Patent Application ‘109  teaches a method of producing cytotoxic T cells comprising culturing CD4+ and CD8+ T cells in the culture medium comprising fibronectin fragments and anti-CD3 antibody( see entire document, paragraphs 0014, 0035, 0148, 0150  in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Thus it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to add IL-21 ,Flt3 ligand , Notch ligand and fibronectine fragment into the culture medium taught by US Patent Application ’ 375 with a reasonable expectation of success because the prior art suggests each of said compounds have been used for culturing and production of cytotoxic T lymphocyte 

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

Claims  6 , 7 -17 are  included because it would be conventional and within the skill of the art to :( i) determine an optimal type of fibronectine fragment and Notch ligand; or (ii) an optimal culturing protocols ,timing  and order of adding specific cytokines, fibronectine fragment , Notch ligand and  anti-CD3 antobody, (iii)  optimal sources and means of obtaining CD4+/CD8+ T cells.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


5. The following new ground of rejection is necessitated by  the amendment filed 6/12/02(Paper No. 13).

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1-17, 20 and 24   are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.


“ the method consisting essentially…” claimed in amended claim 1 represent a departure from the specification and the claims as originally filed and applicant has not pointed out where the support come from.


8. No claim is allowed.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644